Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 13, 2007                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

  133294                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  RICK BEAVERS,                                                                                       Robert P. Young, Jr.
           Plaintiff-Appellant,                                                                       Stephen J. Markman,
                                                                                                                     Justices

  v        	                                                       SC: 133294     

                                                                   COA: 269007      

                                                                   Wayne CC: 03-309389-NO

  BARTON MALOW COMPANY, JOMAR 

  BUILDING COMPANY, INC., SPILLIS 

  CARDELLA, DMJM, a/k/a DMJA, INC.,

  and ROBERT SMITH,

            Defendants-Appellees.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 18, 2007
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other peremptory action. MCR
  7.302(G)(1). At oral argument, the parties shall address whether, in light of MCR
  7.205(F)(3), the following cases were properly decided: Riza v Niagara Machine & Tool
  Works, Inc, 411 Mich 915 (1980); and People v Kincade (On Remand), 206 Mich App
  477 (1994). The parties may file supplemental briefs within 42 days of the date of this
  order, but they should not submit mere restatements of their application papers.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 13, 2007                       _________________________________________
           s0710                                                              Clerk